Order entered May 21, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00634-CV

                          IN RE MARTINIANO FLORES, Relator

                 Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 219-80171-06

                                            ORDER
       Before the Court is relator’s petition for writ of mandamus. The Court ORDERS Andrea

Stroh Thompson, Collin County District Clerk, to file within ten (10) days of the date of this

order a clerk’s record in the above case including any orders by the trial court on relator’s

September 19, 2011 motion for forensic DNA testing, his September 19, 2011 motion for

appointment of counsel in conjunction with his request for forensic DNA testing, his May 9,

2014 second amended motion for forensic DNA testing and his May 9, 2014 second amended

motion for appointment of counsel in conjunction with his second amended motion for forensic

DNA testing. If no such orders exist, the Court ORDERS Andrea Stroh Thompson, Collin

County District Clerk, to so advise the Court.

       The Court directs the Clerk of this Court to provide copies of this order to Andrea Stroh

Thompson, Collin County District Clerk, all parties and the trial judge.
The petition for writ of mandamus remains pending before the Court.




                                           /s/    DAVID EVANS
                                                  JUSTICE